337 F.2d 898
MID-VALLEY, INC., Appellant,v.JOHNSON BARGE COMPANY, Appellee.
No. 21122.
United States Court of Appeals Fifth Circuit.
October 29, 1964.

Robert Eikel, Houston, Tex., Eikel, Feltner & Goller, Theodore Goller, Houston, Tex., of counsel, for appellant.
Robert C. Davee and Eastham, Watson, Dale & Forney, Houston, Tex., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and NOEL, District Judge.
PER CURIAM.


1
Mid-Valley, Inc., charterer of a barge from Johnson Barge Company, the owner, appeals from a decree in admiralty allowing recovery of damages against it in an action by the barge owner. It is claimed that the court misconstrued the bareboat barge charter party and thus committed error in its award of damages to the barge owner.


2
After careful consideration of the record and the briefs, we agree with the trial court.


3
The judgment is affirmed.